Citation Nr: 0620101	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-36 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1969.

This appeal before the Board of Veterans' Appeals (Board) 
arises from an April 2004 rating decision in which the RO 
denied service connection for residuals, fractured right leg.  
The veteran filed a notice of disagreement (NOD) in May 2004, 
and the RO issued a statement of the case (SOC) in August 
2004.

This appeal also arises from a June 2004 rating decision in 
which the RO granted service connection and assigned a 
noncompensable rating for bilateral hearing loss, effective 
February 9, 2004.  The veteran filed a NOD in July 2004 and 
the RO issued a SOC in September 2004.

In September 2004, the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) 
(which the RO construed as an appeal of both the denial of 
service connection for residuals, fractured right leg and the 
denial of an initial, compensable rating following the grant 
of service connection for bilateral hearing loss).  

Finally, this appeal arises from a September 2005 rating 
decision in which the RO denied service connection for 
tinnitus.  The veteran filed a NOD in October 2005 and the RO 
issued a SOC in February 2006.  The veteran filed a 
substantive appeal in April 2006.  

During the course of the current appeal, in a September 2005 
rating decision, the RO granted service connection and 
assigned an initial 10 percent rating for residuals, fracture 
of right ankle (claimed as residuals, fracture of the right 
leg), effective February 9, 2004.  Hence, the matter of 
service connection for residuals, fracture of the right leg, 
has been resolved, and the matters remaining on appeal are 
those reflected on the title page.

In April 2006, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
bilateral hearing loss, the Board has  characterized this 
issue on appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
This requires consideration of evidence since the effective 
date of the grant of service connection  to determine whether 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), is 
appropriate.  Id.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  Audiometric testing has revealed, in June 2004, level III 
hearing acuity in the right ear and level I hearing acuity in  
the left ear; and in December 2004 as well as in November 
2005, level II hearing acuity in the right ear and level I 
hearing acuity in the left ear.

3.  There is no showing of tinnitus in service, and the only 
medical opinions to address the etiology of any current 
tinnitus are not supportive of the claim for service 
connection.




CONCLUSION OF LAW

1.  The criteria for an initial, compensable rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.350, 
3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 
(2005).  

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims on appeal has been accomplished.

In a June 2005 pre-rating letter, the RO notified the veteran 
and his representative of the criteria for establishing 
entitlement to service connection for tinnitus and in a 
December 2005 post-rating letter, the RO notified them of the 
need for evidence showing that the veteran's bilateral 
hearing loss had increased in severity.  The June 2005 letter 
explained the type of evidence needed to establish each 
element of a service connection claim, to include an injury 
or disease that began or was made worse during service, or an 
event in service causing injury or disease, a current 
disability; and a relationship between the current disability 
and service.  In the December 2005 letter pertaining to the 
veteran's claim for an initial compensable rating, it 
informed him that he could submit evidence to include a 
statement from a doctor containing physical and clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examinations and tests.  The letter also 
indicated that the appellant could submit statements from 
other individuals who are able to describe from their own 
knowledge and personal observations the manner in which the 
disability had worsened.  The letter further indicated that 
recent treatment records (within the last 12 months) were 
pertinent to the claim, and explained what constitutes 
treatment records.  After each letter, the veteran and his 
representative were afforded the opportunity to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.

The Board also finds that the June 2005 and December 2005 
notice letters, along with an August 2004 RO letter, satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies;  requested that the veteran identify 
and provide the necessary releases for any medical providers 
from whom he wanted VA to obtain evidence for consideration.  
Also, in the August 2004 letter and the December 2005 notice 
letter, the RO specifically requested that the veteran submit 
any information or evidence in his possession that pertained 
to his claims.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the rating actions on appeal.  However, the 
Board finds that, with respect to this matter, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that the claims were fully developed and  
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  As indicated above, the 
veteran has been of what is needed to substantiate his 
claims, and afforded several opportunities to present 
information and/or evidence in support of the claim, which he 
has done.  As a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the claims on 
appeal.  After the most recent RO notice letter in December 
2005 (which, along with the other notice letters, 
substantially completed VA's notice requirements in this 
case), the RO gave the veteran further opportunities to 
furnish information and/or evidence pertinent to the claims 
on appeal before it readjudicated them on the basis of all 
the evidence of record in February 2006 (as reflected in the 
SSOC). 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (appellant 
status, existence of a disability, connection between the 
appellant's service and that disability, degree of 
disability, and effective date pertaining to the disability) 
and that in rating cases, a claimant must be informed of the 
rating formula for all possible schedule ratings for the 
applicable rating code.  This was accomplished in the SOC, 
SSOCs, and a March 2006 letter with the specific notice 
requirements as required by Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
in connection with each claim has been accomplished.  The RO 
has undertaken reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claims; as a result of these efforts, 
service medical records and VA medical records have been 
associated with the record.  The appellant also has submitted 
private medical records in his possession.  The RO also 
arranged for the veteran to undergo VA examinations in 
connection with his claims in June 2004, December 2004, and 
November 2005.  Reports of those examinations, along with the 
transcript of the veteran's Board hearing, have been 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent records, 
in addition to those noted above, that that need to be 
obtained.  The record also presents no basis for further 
developing the record to create an additional evidence to be 
considered in connection with the claims. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each claim on appeal. 

I.  Initial, Compensable Rating for Bilateral Hearing Loss

The relevant evidence in connection with the veteran's claim 
reflects that on VA audiological testing in June 2004 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
75
95
LEFT
10
10
25
50
85

Pure tone threshold averages (from 1000 to 4000 Hz) were 60 
decibels (dB) in the right ear and 42.5 dB in the left ear.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 96 percent in the left ear.  The 
audiologist noted that the right ear improved slightly to 92 
percent at 70 dBHL.  In addition, the audiologist noted that 
the veteran's word recognition scores were good at normal 
conversation levels.  

The veteran provided an October 2004 private audiological 
evaluation report; however, the findings are in a graph 
format, with no speech discrimination scores.  

On VA audiological testing in December 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
80
95
LEFT
20
15
30
50
85

Pure tone threshold averages were 62.5 decibels (dB) in the 
right ear and 45 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 92 percent in the left ear.  The audiologist 
noted comparing these results to the prior VA findings in 
June 2004 and the veteran's private audiology report in 
October 2004 and indicated that there had been no change. 

On, audiological testing in November 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
75
95
LEFT
20
20
35
55
85

Pure tone threshold averages were 62.5 decibels (dB) in the 
right ear and 49 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 92 percent in the left ear.  The VA physician 
noted that there had been no change since the previous VA 
examination.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination. Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second. To evaluate the degree of disability 
from hearing impairment, the rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the June 
2004 audiometric evaluation reveals Level III hearing acuity 
in the right ear, and Level I hearing acuity in the left ear, 
based on application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 0 
percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  
The December 2004 and November 2005 audiometric evaluation 
findings reveal the same findings of Level II hearing acuity 
in the right ear, and Level I hearing acuity in the left ear, 
based on application of the reported findings to Table VI.  
Application of these findings to Table VII also correspond to 
a 0 percent rating under Diagnostic Code 6100.  The Board 
points out that none of the pure tone thresholds recorded in 
any of the VA examinations reflect exceptional hearing 
impairment, and thus 38 C.F.R. § 4.86(a) is not for 
application.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing  
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a  
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.   
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of  
the audiology studies of record.  See Lendenmann v. Principi,  
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable rating for 
bilateral hearing loss at any point since the February 9, 
2004 effective date of the grant of service connection.  As 
such, staged rating, pursuant to Fenderson, is not warranted, 
and the claim for a higher rating for bilateral hearing loss 
must be denied. Given the mechanical method of deriving 
ratings for hearing  loss, the benefit-of-the-doubt doctrine 
is not applicable.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v.  Derwinski, 1 Vet. App. 49, 53-56 (1990). 

II.   Service Connection for Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in  service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert, 1 Vet. App. 
at 53-56.

The veteran maintains, in essence, that his tinnitus came 
from his hearing loss, and that he had ringing in both of his 
ears since he got out of service.  In considering his claim, 
the Board has carefully reviewed and weighed all of the 
pertinent evidence, but finds that the preponderance of the 
evidence is against the claim.   

Service medical records reflect no complaints of ringing in 
the ear, or findings or diagnoses or tinnitus.  The October 
1969 service discharge examination report, although positive 
for bilateral high frequency hearing loss, is negative for 
findings of tinnitus.   

Post-service medical evidence dated more than 34 years after 
the veteran's discharge from service reflects the presence of 
tinnitus.  During a June 2004 VA examination, the veteran 
reported that tinnitus was not a problem at that time.  An 
October 2004 audiological evaluation from Spartanburg Ear, 
Nose, and Throat (ENT) is negative for findings of tinnitus.  
On VA examination in December 2004, the veteran reported that 
he had bilateral tinnitus, which started approximately two 
months earlier.  The veteran has not provided or identified 
any existing medical evidence that documents that he was 
diagnosed with tinnitus during service or that his tinnitus 
began during service.  The Board points out the lapse of time 
between service and the diagnosis of a disability is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

Given the absence of evidence of tinnitus in service or for 
many years thereafter, the question thus becomes whether the 
evidence establishes that a medical nexus, or relationship, 
exists between tinnitus first diagnosed post service and the 
veteran's active military service.

VA outpatient records from October 2003 to September 2005 
reflect that the veteran was evaluated and treated for 
nonrelated health conditions, none of which were for 
tinnitus.

On VA audiological examination in June 2004, the veteran 
reported that he noticed a slight hearing loss in both ears, 
but that tinnitus was not a problem at that time.  He stated 
that during military service he worked on jet engines and was 
around a lot of noise without any hearing protection.  After 
service, the veteran stated that he worked at Budweiser 
Bottling, which was not a loud occupation.  The veteran was 
found to have bilateral hearing loss, but he was not 
diagnosed with tinnitus.  

Private medical records from Spartanburg ENT dated in October 
2004 reflect that the veteran underwent audiological 
evaluation, but there is no notation that the veteran 
complained of ringing in the ears or a finding of tinnitus.  
Also of record is a prescription order for an MRI of the 
brain to rule out an acoustic neuroma, with no notation of 
the veteran having tinnitus.  

On VA examination in December 2004, the examiner noted that 
the claims file was reviewed and a June 2004 VA examination 
report was available for comparison.  The veteran reported no 
change in his history of the time of the prior VA examination 
six months earlier.  He stated that he continued to drive a 
truck for an occupation.  He felt that in October his hearing 
was worse than it was in June.  The examiner commented that 
in comparing the audiograms, they were essentially the same.  
The examiner noted that at the June 2004 VA examination, the 
veteran reported that tinnitus was not a problem, but at this 
visit, the veteran reported that tinnitus started 
approximately two months earlier.  He stated it was bilateral 
and constant.  The veteran stated it sounded like a whistling 
or crickets which was louder in the left than in the right 
ear.  The examiner opined that tinnitus was less likely than 
not due to military service due to delayed onset of the 
condition.  

Following the RO's September 2005 denial of the claim, the 
veteran filed an October 2005 NOD in which he contended that 
his tinnitus came from his hearing loss and that he did not 
recall previously stating that the ringing in both of his 
ears only started two months earlier during his last 
examination as he has had this since he got out of service.  
He stated that he had become accustomed to the ringing which 
made him not always give the right answers to questions.  He 
requested that he be afforded another VA examination.  

In November 2005, the veteran was afforded an additional VA 
audiological examination by a VA physician who noted that the 
claims file was reviewed.  The veteran reiterated prior 
assertions and also reported that he was unsure when the 
tinnitus started, probably a couple of years ago.  The VA 
examiner noted that on the first VA examination in June 2004, 
the veteran reported that tinnitus was not a problem at that 
time.  Therefore, the VA examiner opined that it would be 
less likely than not due to military service. 

The Board finds that the competent evidence does not support 
the existence of a relationship between tinnitus and service.  
By the veteran's own report, during the June 2004 VA 
examination he stated that tinnitus was not a problem at that 
time, during the December 2004 VA examination, he stated that 
tinnitus began about two months earlier, and during the 
November 2005 VA examination, he stated that the tinnitus 
probably started a couple of years earlier, thus, the first 
evidence of any tinnitus was not until thirty years after 
service, in 2001 or 2002.  Moreover, while  the veteran 
continues to experience tinnitus (which constitutes a 
disability diagnosed post-service), the Board notes that the 
only competent medical opinions of record on the question of 
nexus weigh against the veteran's claim for service 
connection.

Here, both the December 2004 VA audiologist and the November 
2005 VA physician found that that the veteran's current 
tinnitus was less likely than not due to  military service, 
given the passage of over thirty years between the noise 
exposure in service and the development of tinnitus.  
Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical opinion (i.e., one that would support  
the veteran's assertions as to a nexus between tinnitus and 
service).

The Board also finds that the veteran's own assertions-
advanced through hearing testimony and various statements-
provide no basis for allowance of the claim.  The veteran is 
certainly is competent to assert the existence of certain 
symptoms, and to assert when those symptoms began; however, 
as a layperson without the appropriate training and 
expertise, the veteran simply is not competent  to provide a 
probative opinion on a medical matter, such as whether his 
current tinnitus is, in fact, medically related to service.  
See Bostain v. West , 11 Vet. App. 124, 127  (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As the veteran's assertions on the 
matter of medical nexus have no probative value, he is not 
competent to controvert the negative medical opinion evidence 
on this point on the basis of his assertions, alone.  

Under these circumstances, the Board must conclude that the 
claim for service connection for tinnitus must be denied.  In  
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.   


ORDER

An initial, compensable rating for bilateral hearing loss is 
denied.  

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


